        Case 2:12-cv-00676-LMA-KWR Document 9 Filed 08/10/21 Page 1 of 1


                                  UNrrso Sreres Dtsrruct Counr
                                  EesrsRN Drsrrucr op LoutslRNn



CanOI L. MICHEL                                                                   500 PoYDRAS S'r., Roona C-   l5l
CLERK oF CoURT                                                                      Nsw OnlseNS, LA 70130
                                           August 10,2021


  In re: THOMAS v. PFIZER, INC.
          l2-cv-00676

  Dear Counsel,

          I have been contacted by Judge Lance Africk who presided over the above-mentioned case.

         Judge Africk informed me that it has been brought to his attention that while he presided
  over the case, his wife owned stock in Pfizer, Inc. Her ownership of stock neither affected nor
  impacted his decisions in this case. However, her stock ownership would have required recusal
  under the Code of Conduct for United States Judges, and thus, Judge Africk directed that I notify
  the parties of the conflict.

         Advisory Opinion 71, from the Judicial Conference Codes of Conduct Committee,
  provides the following guidance for addressing disqualification that is not discovered until after a
  judge has participated in a case:

              [A]judge should disclose to the parties the facts bearing on disqualification as
              soon as those facts are learned, even though that may occur after entry of the
              decision. The parties may then determine what relief they may seek and a court
              (without the disqualified judge) will decide the legal consequence, if any,
              arising from the participation of the disqualified judge in the entered decision.

         Although Advisory Opinion 7l contemplated disqualification after a Court of Appeals oral
  argument, the Committee explained "[s]imilar considerations would apply when a judgment was
  entered in a district court by a judge and it is later learned that the judge was disqualified."

          With Advisory Opinion 71 in mind, you are invited to respond to Judge Africk's disclosure
  of a conflict in this case. Should you wish to respond, please submit your response on or before
  August 25,2021. Any response will be considered by another judge of this court without the
  participation of Judge Africk.

                                                        Sincerely,


                                                         Cor*t-ffi^fu,
                                                        Carol L. Michel
                                                        Clerk of Court

  CLM:hpt
